         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TONYA L. MCMILLER EVANS,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 318-027

                  ANDREW SAUL, Commission of Social Security
                  Administration,

                                        Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated August 22, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as this Court's opinion, that the Commissioner's final decision is hereby affirmed

                     and judgment is hereby entered in favor of the Commissioner. This case stands closed.




            08/22/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
